Title: From George Washington to the Board of War, 16 May 1778
From: Washington, George
To: Board of War


                    
                        Gentn
                        Valley Forge May 16th 1778.
                    
                    I have been honored with your two favors of the 12th Instant.
                    If the provisions and stores, which are in the Southern States, can be transported by water, it will without question be infinitely more eligible, than the present mode of conveyance, which is and must be attended with great delay and vast expence. The vessels to be employed in this business, I should suppose, ought to be small and such as could, without difficulty, run into shallow water, or any port or inlet, in case of their being chased by the Enemy’s ships or cruizers. From the opinion I entertain of Captain Robinson and the Board’s desire to give him the chief direction of the craft, I should be exceedingly happy to obtain his release; however, I cannot promise that it will soon take place. The moment I had notice of his detention, which General Howe communicated himself, I remonstrated against it, and demanded that he should be liberated, but without any effect. I will urge it a second time. Captain Robinson’s permitting a Captain Galt to attend the flag, in the character of a private, was the foundation of this unhappy affair. I am persuaded he had no ill design in the matter and that it proceeded intirely from an imprudent and unreasonable curiosity in Galt to see his Philadelphia acquaintances. The proceeding, considering the great delicacy of Truces, was not justifiable. I do not conceive that any proposition  for his exchange can be made with propriety. He is not to be viewed in the light of a prisoner of war. If his seizure was illegal, he ought to be restored without our giving any compensation; if it was not, we cannot claim his release. To propose an exchange, would be to give up the point and to admit, there was a degree of criminality in his conduct. Supposing for a moment, that he could be considered as a prisoner, I don’t know that we have an officer of his rank to offer for him.
                    While we are on the subject of transportation of provisions and Stores, I would take the liberty to suggest, that great advantages, in my opinion, would be derived to the public, from the establishment of stages at proper distances, for instance forty or fifty miles apart, on the Land communication between this and the principal Towns in the Eastern States, from which we generally procure supplies. For want of this, Stores are a long time getting to hand, and in many cases, I am satisfied, they have been stopped (sometimes thro’ whim—sometimes thro’ accident)—dispersed, and in the end intirely lost. If stages and depositories were fixed on, the conveyance would be more certain and more expeditious. Magazines of forage might be collected, where they are established, for the cattle used in the business, and there would be no difficulty in procuring teams. As matters now stand, the Owners, from the great distance they go the incertainty of their returning on the one hand and on the other the certainty of their being much injured if they do, are unwilling to hire them and very frequently refuse it altogether, by which means the Public measures are greatly impeded and very essentially detrimented.
                    The inconvenience which the Board mention in the case of discharg’d Soldiers has frequently happen’d, and however easy it may appear to guard against it, it will be found in practice and on a more minute investigation of the matter tolerably difficult. If those sent to Hospitals should not receive their back pay, and that which becomes due while they are there, it is said they would want many comfortable necessaries which by having it they could procure, in aid of the Hospital Supplies. Another difficulty is, their pay is frequently comprehended in the Abstracts for three or four Months back previous to their being sent away, and Warrants granted for it which remain unpaid for want of money in the Military Chest. When this is the case their pay might be drawn twice; once by the Pay Master on the General Regimental Warrant and by themselves on the Director or Surgeon’s Certificate. Nor can the Pay Masters when they receive money on the Abstracts give credit for the sum due the Sick as the warra[n]ts are always fix’d and drawn for the whole Account of the Abstract when it was first presented. I will try with the Resolution and some orders fram’d for the purpose to provide against the grievance. The former or one very like it was communicated to the Army in 1776.
                    
                    I am much oblig’d by the information of the Board of War respecting Soldiers who leave Camp as Servants to Officers. Orders shall be immediately Issued to restrain the abuse, and once for all I beg to add that I shall always receive with great pleasure intelligence from the Board, of any practices falling under their notice which require a reform. I have the Honor to be with great respect Gentn Yr Most Obedt Servt.
                